COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Lemorris Grover and Marcelo Sanchez a/k/a Marcelo
                            Sanchez-Reyes v. Terence and Carolyn McGuinness

Appellate case number:      01-11-00204-CV

Trial court case number:    2006-59727

Trial court:                61st District Court of Harris County

       This appeal was stayed pursuant to the Suggestion of Bankruptcy filed in this
Court on February 23, 2012, stating that one appellant, Lemorris Grover, had filed a
bankruptcy petition in the United States District Court for the Southern District of Texas,
which was assigned case number 12-31364. See TEX. R. APP. P. 8.2; see also 11 U.S.C. §
362(a). Through the Public Access to Court Electronic Records website, the Court has
learned that appellant’s bankruptcy case was dismissed on May 28, 2014. Accordingly,
the Court directs the Clerk of this Court to reinstate this appeal as an active case.
       However, the filing fee has not been paid and the clerk’s record has not yet been
filed due to appellant Grover’s lack of payment and he has not established indigence.
Thus, appellants are ORDERED to pay the $175.00 filing fee to the Clerk of this Court
and to request the clerk’s record and pay, or make arrangements to pay, for the clerk’s
record fee, and file evidence of such payment with the Clerk of this Court within 30 days
of the date of this order, or this appeal will be dismissed for want of prosecution
without further notice. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).
      In addition, because appellant Grover’s counsel, Kevin R. Michaels, had filed a
motion to withdraw, which was still pending at the time of the stay, counsel is
ORDERED to send a copy of this order to Lemorris Grover and to file confirmation of
mailing with this Court within 10 days of this order. See id. 6.3(c), 6.5(a)(2), (b).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                   Acting individually
Date: August 16, 2016